DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,2,3,6,7,11,13,14,16,20,32 are objected to because of the following informalities:  
In claims 1,32 “transmit the HARQ-ACK on the PUSCH in a multiplexing mode or the DAI” is objected to because according to the specification on page 24, par[0194] “the HARQ-ACK is multiplexed with DAI”. 
Neither the claimed limitation nor the specification on par[00206-00207], page 27 clearly describe what is meant by “ based on at least one of a judgement result of whether the PDSCH scheduled before the uplink DCI is required to transmit the HARQ-ACK on the PUSCH in a multiplexing mode or DAI”.  What is the uplink DCI referred to ?
In claim 13, what is the HARQ-ACK multiplexed with?  Is it multiplexed with DAI  as shown in par[0194], page 24 of the specification. 
Further, the use of “if” in each of claims 1,13,32 is vague and does not clearly indicate whether the DCI comprises DAI or not. Appropriate correction is required.
In claim 2, the claimed limitation “wherein the judgement result is obtained according to the DAI in the uplink DCI, or according to the DAI in the uplink DCI” on lines 1-2 is redundant and needs to be amended. Further, on lines 4-5 what is the difference between “a PDCCH detection opportunity before the uplink DCI and a PDCCH opportunity in which the uplink DCI is located” ??  
In claims 3,14 the use of “if” languages on lines 6,10 is vague and needs to be amended to provide clear meaning. 
In claims 6,16 the use of “if” languages on lines 6,10 is vague and needs to be amended to provide clear meaning.
In claims 11,20 the use of “if” languages on lines 3,7 is vague and needs to be amended to provide clear meaning. Further, “if the uplink DCI does not include the DAI” in lines 3,7 lacks of antecedent basis because it was not preceded in independent claim 1. 
In claim 7, neither the specification on par[0021], page 4 nor the claimed limitation clearly describe what is meant by “PDCCH-to-PDSCH scheduling slot offset value”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,6-11,13,16,19,20,32 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US Pub.2021/0282171).
In claims 1,13,32 Wu et al. discloses a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback method, performed by a terminal and comprising:
when a HARQ-ACK of a physical downlink shared channel (PDSCH) is required to be
transmitted on a physical uplink shared channel (PUSCH) scheduled by uplink downlink control information (DCD) in a multiplexing mode (see fig.2, step 210, par[0055] a UE sends feedback sequence on uplink PUSCH resource (see par[0062]) including DCI. The feedback information reflects a reception of data channel PDSCH (see par[00630])), if the uplink DCI comprises a downlink assignment index (DAD) (see fig.6; par[0145] when transmitting PDSCHs, DAI count information 00,01,10,11  correspond to 3th, 4th, 5th, 6th, 7th  PDSCHs), determining an HARQ-ACK feedback codebook transmitted on the PUSCH, based on at least one of a judgement result of whether the PDSCH scheduled before the uplink DCI is required to transmit the HARQ-ACK on the PUSCH in a multiplexing mode or the DAI, and a maximum quantity of PDSCHs capable of being transmitted after the uplink DCI ( see par[0145] after receiving the PDSCHs, the UE determines ranking order of corresponding codebooks according to HARQ timing indication). 
In claim 2, Wu et al. discloses wherein the judgement result is obtained according to the DAI in the uplink DCI, or according to the DAI in the uplink DCI (see fig.6; par[0145] when transmitting PDSCHs, DAI count information 00,01,10,11  correspond to 3th, 4th, 5th, 6th, 7th  PDSCHs), and a judgement result of whether a first physical downlink control channel (PDCCH) is received in a PDCCH detection opportunity before the uplink DCI and a PDCCH detection opportunity in which the uplink DCI is located (see fig.4; par[0104; the UE is configured to receive PDSCH on the first, third, fourth, fifth, seventh PDCCH detection opportunities), wherein the first PDCCH is a PDCCH corresponding to a PDSCH transmission where an HARQ-ACK feedback is required to be performed on the PUSCH, or a PDCCH corresponding to a semi-persistent scheduling (SPS) PDSCH release ( see par[0143] the codebook of feedback information may be semi-static codebook).
In claims 6,16 Wu et al. discloses when the terminal is configured with a dynamic codebook (see par[0138, 0140] the network may device may configure dynamic codebook to the UE to send feedback), if the judgement result is that the PDSCH scheduled before the uplink DCI is required to transmit the HARQ-ACK on the PUSCH in a multiplexing mode, generating the HARQ-ACK feedback codebook based on all PDCCH detection opportunity sets and the DAI ( see par[0145], fig.6; the UE determines corresponding codebook according to HARQ timing indication over DAI count information corresponding to PDSCH);
when the terminal is configured with a dynamic codebook, if the judgement result is that the PDSCH scheduled before the uplink DCI is not required to transmit the HARQ-ACK on the PUSCH in a multiplexing mode, generating the HARQ-ACK feedback codebook based on a PDCCH detection opportunity set subsequent to the uplink DCI ( see para[0156] the feedback mode is dynamic codebook is used for PDSCH whose HARQ timing indicator information is to perform feedback later).
In claim 7, Wu et al. discloses wherein the PDCCH detection opportunity set is determined based on a HARQ-ACK feedback timing sequence and a PDCCH-to-PDSCH
scheduling slot offset value (see fig.4; par[0104] a plurality of  PDCCH detection opportunities is configured to the UE to receive PDCCHs).   
In claims 8, Wu et al. discloses generating a first part of feedback codebook based on the PDCCH detection opportunity set prior to the uplink DCI and the PDCCH received in the PDCCH detection opportunity where the uplink DCI is located and the DAI;
generating a second part of feedback codebook based on a PDCCH detection opportunity set subsequent to the uplink DCI; and sequentially cascading the first part of feedback codebook and the second part of feedback codebook to obtain the HARQ-ACK feedback codebook (see par[0144] codebook of the feedback sequence ( a first part of feedback codebook) and codebook of the second feedback sequence ( a second part of feedback codebook) are both dynamic codebooks).
In claims 9,10,19 Wu et al. discloses generating the second part of feedback codebook based on a maximum quantity of PDCCHs configured to schedule a PDSCH transmission in the PDCCH detection opportunity set subsequent to the uplink DCI ; or
generating the second part of feedback codebook based on a PDSCH transmission position set capable of being scheduled by downlink DCI in a PDCCH detection opportunity set subsequent to the uplink DCI (see par[0110] the base station sends PDCCH for scheduling PDSCH to a UE wherein the DAI indicates how many PDSCHs there are up to now in the HARQ feedback window).
In claims 11,20 Wu et al. discloses when the terminal is configured with a semi static codebook, generating the HARQ-ACK feedback codebook based on the PDSCH received in a first PDSCH position set that is a set of all PDSCH positions wherein the HARQ-ACK is required to be transmitted on the PUSCH (see par[0143] the codebook of feedback information may be semi-static codebook. In par[0106] after receiving the PDCCHs, the UE determines the size of codebook corresponding to the PDSCH scheduled by the PDCCHs);   
When the terminal is configured with a dynamic codebook (see par[0143] codebook of feedback information may be dynamic codebook), generating the HARQ-ACK feedback codebook based on PDCCH received in a first PDCCH detection opportunity set that is a set of all PDCCH detection opportunities where the HARQ-ACK is required to be transmitted on the PUSCH (see par[ 0104-0106] fig.4; the network device schedules the UE to receive PDSCH on PDCCH detection opportunities, wherein PDCCHs are sent on the PDCCH detection opportunities. After receiving the PDCCHs, the Ue determines the size of codebook in the HARQ feedback window).
In claim 33, Wu et al. discloses a network side device, comprising: a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the processor is configured to execute the computer program to perform the hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback method according to claim 13 ( see fig.14; par[0255,0257,0258,0261,0267] network device 500 includes a processor that runs computer program stored in a memory). 
Allowable Subject Matter
Claims 3-5,14-15,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 3,14 Wu et al. and other prior art do not disclose when the terminal is configured with a semi-static codebook, if the judgement result is that the PDSCH scheduled before the uplink DCI is not required to transmit the HARQ-ACK on the PUSCH in a multiplexing mode, generating a HARQ-ACK feedback codebook based on a set of PDSCH positions subsequent to the uplink DCI and in which the HARQ-ACK is required to be transmitted on the PUSCH.
In claim 17, Wu et al. and other prior art do not disclose determining a bit number of a second part of feedback codebook based on a PDCCH detection opportunity set subsequent to the uplink DCI; wherein the determination is based on a maximum quantity of PDCCHs configured to schedule a PDSCH transmission on the PDCCH detection opportunity set subsequent to the uplink DCI. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US Pat.9571236; Downlink Control Signaling Transmission Method and Device);
Wang et al. (US Pub.2019/0363840; Method and Apparatus for Transmitting HARQ ACK/NACK in Wireless Communication System).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413